Appeal from order, Family Court, New York County, entered April 30, 1974, adjudging respondent-appellant in contempt, unanimously dismissed as academic, without costs. Order, Family Court, New York County, entered June 5, 1974, granting reargument but adhering to original decision, unanimously reverred, on the law, and motion to punish for contempt denied, without costs. The alleged contempt consisted of having failed to carry out a certain agreement, entered into under the auspices of the Family Court and pursuant to the provisions of an earlier order. The provisions of the agreement were never implemented by any order of the court and their violation cannot, therefore, provide the basis for adjudication of contempt. (See Judiciary Law, § 53, subd 3; Kolmer v Kolmer, 6 AD2d 1001.) The order granting reargument superseded the earlier order, the appeal from which becomes academic. Concur—Markewich, J. P., Murphy, Lupiano, Tilzer and Nunez, JJ.